ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




               Stop the Mega-Dump v. County Board, 2012 IL App (2d) 110579




Appellate Court            STOP THE MEGA-DUMP, Petitioner, v. THE COUNTY BOARD OF
Caption                    DE KALB COUNTY, ILLINOIS, and WASTE MANAGEMENT OF
                           ILLINOIS, INC., and THE ILLINOIS POLLUTION CONTROL
                           BOARD, Respondents.



District & No.             Second District
                           Docket No. 2-11-0579


Filed                      October 29, 2012


Held                       The Pollution Control Board’s decision upholding respondent county
(Note: This syllabus       board’s approval of an application to expand a landfill was affirmed over
constitutes no part of     petitioner’s contentions that the hearing before the board was
the opinion of the court   fundamentally unfair, that the tours of the applicant’s other facilities
but has been prepared      provided to board members constituted improper ex parte
by the Reporter of         communications, and that the board prejudged the application in the
Decisions for the          applicant’s favor.
convenience of the
reader.)


Decision Under             Petition for review of order of Pollution Control Board.
Review


Judgment                   Affirmed.
Counsel on                George Mueller, of Mueller Anderson & Associates, of Ottawa, for
Appeal                    petitioner.

                          Clay Campbell, State’s Attorney, of Sycamore (John E. Farrell, Assistant
                          State’s Attorney, of counsel), for respondent County Board of De Kalb
                          County.

                          Pedersen & Houpt, P.C., of Chicago (Donald J. Moran and Lauren Blair,
                          of counsel), for respondent Waste Management of Illinois, Inc.

                          Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                          Solicitor General, and Clifford W. Berlow, Assistant Attorney General),
                          for respondent Pollution Control Board.


Panel                     JUSTICE BURKE delivered the judgment of the court, with opinion.
                          Justices McLaren and Zenoff concurred in the judgment and opinion.



                                            OPINION

¶1          Pursuant to the Illinois Environmental Protection Act (Act) (415 ILCS 5/1 et seq. (West
        2010)), Waste Management of Illinois, Inc., filed an application with the Illinois
        Environmental Protection Agency (IEPA) for permits to expand a landfill in De Kalb
        County. To obtain the permits, Waste Management applied for siting approval from the
        county board of De Kalb County (County Board), which granted approval by a 16 to 8 vote.
        See 415 ILCS 5/39.2 (West 2010). As part of the approval process, Waste Management and
        the County Board entered into a host agreement under which Waste Management would pay
        $120 million in host fees over 30 years.
¶2          Stop the Mega-Dump (STMD), a group of citizens opposing the landfill expansion, filed
        an objection with the Illinois Pollution Control Board (PCB), arguing that the County
        Board’s proceedings were fundamentally unfair under the Act. STMD’s theory is that the
        County Board “rubber-stamped” Waste Management’s application because the County Board
        was “desperate” for a revenue stream to pay for a $30 million jail expansion. The PCB
        concluded that the County Board’s proceedings were not fundamentally unfair and affirmed
        the County Board’s decision.
¶3          STMD appeals to this court for direct administrative review of the PCB’s decision.
        STMD renews its argument that the County Board’s siting approval proceedings were
        fundamentally unfair because (1) the County Board’s procedural rules barred the general
        public from participating in the hearing; (2) Waste Management engaged in improper ex

                                                -2-
       parte communication by taking certain County Board members on tours of Waste
       Management’s Prairie View Landfill in Will County; and (3) the County Board prejudged
       Waste Management’s application and approved it without a fair and impartial review.
       Respondents, the PCB, the County Board, and Waste Management, argue that (1) STMD was
       not prejudiced by the procedural restrictions, because the hearing officer relaxed those rules
       and allowed any member of the public, including members of STMD, to fully participate in
       the hearing; (2) the tours of the other landfill were not improper, because they occurred
       before Waste Management filed its application; and (3) there was no credible evidence that
       County Board members prejudged adjudicative facts. We have reviewed respondents’
       responses to STMD’s arguments and conclude that STMD has not sustained its burden on
       review. Therefore, we affirm the PCB’s decision.

¶4                                       I. BACKGROUND
¶5                                A. The De Kalb County Landfill
¶6         The existing landfill is northeast of the intersection of Somonauk Road and Girler Road
       in unincorporated De Kalb County. The landfill is 245 acres and consists of an old area, a
       north area, and an active area. The old area is 24 acres that are believed to have operated
       from 1958 to 1974. The north area, which was constructed with a clay liner and without a
       synthetic standard liner, is 38 acres and was granted a permit in 1974; and filling was
       accomplished by the trench-fill method to the ground surface. The active area was granted
       a permit in 1989 and continues to receive waste.
¶7         The proposed expansion will consist of (1) the exhumation of the old area and disposal
       of the exhumed waste in a composite-lined cell, (2) development of a 61-acre waste disposal
       area above and adjoining the existing 88-acre waste footprint, and (3) the development of a
       179-acre waste disposal area east of Union Ditch No. 1. The expansion will result in the
       landfill receiving about 1,800 tons of solid waste per day but no more than 500,000 tons per
       year. The expansion will add 23.2 million tons of capacity for 46 years on a 595-acre parcel.
       The service area of the expanded landfill will be 17 counties.

¶8                                 B. The Landfill Siting Process
¶9         Before expanding an existing pollution control facility, a facility operator must obtain
       construction and operation permits from the IEPA. 415 ILCS 5/39(a) (West 2010); see 415
       ILCS 5/3.330(b)(2) (West 2010); 35 Ill. Adm. Code 812.101 (1994). Before the IEPA may
       grant the necessary permits, the facility operator must obtain from the local governmental
       unit siting approval for the expansion. See 415 ILCS 5/39(c), 39.2 (West 2010); 35 Ill. Adm.
       Code 812.105 (2006). Because the existing landfill is in unincorporated De Kalb County, the
       County Board is the local governmental unit that reviews siting approval applications for
       pollution control facilities. See 415 ILCS 5/39(c) (West 2010).
¶ 10       An applicant for local siting approval must submit sufficient details describing the
       proposed facility to demonstrate compliance, and the siting approval will be granted only if
       the proposed facility meets the nine criteria set forth in section 39.2(a) of the Act. 415 ILCS
       5/39.2(a) (West 2010). The Act requires the siting authority to hold at least one public

                                                -3-
       hearing concerning the application. 415 ILCS 5/39.2(d) (West 2010); Fox Moraine, LLC v.
       United City of Yorkville, 2011 IL App (2d) 100017, ¶ 14. Any person may file written
       comments concerning the appropriateness of the proposed site, and the siting authority shall
       consider any comment received or postmarked not later than 30 days after the date of the last
       public hearing. 415 ILCS 5/39.2(c) (West 2010); Fox Moraine, 2011 IL App (2d) 100017,
       ¶ 14. Publicly expressing an opinion on an issue related to a site review proceeding shall not
       preclude a member of the siting authority from taking part in the proceeding and voting on
       the issue. 415 ILCS 5/39.2(d) (West 2010); Fox Moraine, 2011 IL App (2d) 100017, ¶ 14.
       The siting authority’s decision must be in writing and must specify the reasons for the
       decision. 415 ILCS 5/39.2(e) (West 2010); Fox Moraine, 2011 IL App (2d) 100017, ¶ 14.
       In granting approval for a site, the siting authority “may impose such conditions as may be
       reasonable and necessary to accomplish the purposes of [section 39.2] and as are not
       inconsistent with regulations promulgated by the [PCB].” 415 ILCS 5/39.2(e) (West 2010).
       The public hearing shall develop a record sufficient to form the basis of an appeal of the
       decision. 415 ILCS 5/39.2(d) (West 2010).
¶ 11        Section 40.1(b) of the Act provides that, if the siting authority approves the application
       under section 39.2, “a third party other than the applicant who participated in the public
       hearing” may petition the PCB for a hearing to contest the approval. 415 ILCS 5/40.1(b)
       (West 2010). Unless the PCB determines that the petition is duplicative or frivolous, or that
       the petitioner is so located as to not be affected by the proposed facility, the PCB shall hear
       the petition in accordance with section 40.1(a) and its procedural rules governing denial
       appeals. The petitioner bears the burden of proof. 415 ILCS 5/40.1(b) (West 2010). Section
       40.1(a) provides that “[i]n making its orders and determinations under this Section the [PCB]
       shall include in its consideration the written decision and reasons for the decision of the
       [siting authority], the transcribed record of the hearing held pursuant to [section 39.2(d)], and
       the fundamental fairness of the procedures used by the [siting authority] in reaching its
       decision.” 415 ILCS 5/40.1(a) (West 2010). Hearings before the PCB are based exclusively
       on the record before the County Board, except that evidence may be introduced on the
       fundamental fairness of the County Board’s siting procedures where the evidence necessarily
       is outside the record. Land & Lakes Co. v. Pollution Control Board, 319 Ill. App. 3d 41, 48
       (2000).
¶ 12        Section 39.2(g) of the Act provides that the siting approval procedures, criteria, and
       appeal procedures provided for in the Act for new or expanded pollution control facilities
       shall be exclusive and that local zoning or other local land use requirements do not apply to
       such siting decisions. 415 ILCS 5/39.2(g) (West 2010). Notwithstanding section 39.2(g), the
       appellate court has held that a siting authority is not bound by the siting approval procedures,
       criteria, or appeal procedures provided for in the Act and may establish its own rules
       governing conduct of a siting hearing so long as those rules are fundamentally fair and not
       inconsistent with the Act. City of Elgin v. County of Cook, 257 Ill. App. 3d 186, 192 (1993);
       Waste Management of Illinois, Inc. v. Pollution Control Board, 175 Ill. App. 3d 1023, 1036
       (1988).
¶ 13        In 2007, the County Board adopted a Regional Pollution Control Facility Siting
       Ordinance (Ordinance), which governs all proceedings regarding siting approval. De Kalb

                                                 -4-
       County Code § 50-51 et seq. (eff. Sept. 19, 2007). With certain exceptions that do not apply
       here, the Ordinance provides that no site approval for the development or construction of a
       new pollution control facility or expansion of an existing pollution control facility in De Kalb
       County may be granted by the County Board unless an application is filed for approval of
       such a site and is submitted for consideration to the County Board. De Kalb County Code
       § 50-52.
¶ 14       The Ordinance provides that, before submitting a siting application, the facility operator
       and the County Board must negotiate a host agreement. De Kalb County Code § 50-54(a)(1).
       Waste Management and the County Board began negotiating the host agreement for the
       landfill expansion in 2008. In February 2009, Waste Management made one presentation to
       the County Board’s ad hoc solid waste committee and one presentation to the full board. The
       public was free to attend both meetings and to ask questions. The County Board sent notice
       of the meetings to the press, and the meetings were announced on the county’s Web site.
       However, no member of the public attended either meeting. At the meetings, Waste
       Management familiarized the County Board with the draft host agreement and its financial
       terms.
¶ 15       Waste Management and the County Board signed the host agreement on March 18, 2009.
       The host agreement states that “[b]y entering into this Agreement, the County does not
       express any opinion or commitment with respect to the siting application” and that it will
       apply in the event of final siting approval. Among other things, Waste Management
       guaranteed at least 25 years’ disposal capacity for nonhazardous waste generated by De Kalb
       County. Waste Management agreed to a property value guarantee plan and domestic water
       well monitoring for properties within one-half mile of the waste footprint. Waste
       Management agreed to indemnify De Kalb County for any liability relating to operation and
       closure and to carry general liability insurance of $10 million and pollution liability insurance
       of $20 million while the landfill is in operation and for 30 years thereafter. Waste
       Management also agreed to actively promote key responsibilities of environmental
       stewardship, including provisions for a methane gas recovery facility, citizen forum
       procedures, and a household hazardous waste collection program.
¶ 16       Once the County Board and Waste Management entered into the host agreement, the
       Ordinance authorized the County Board to conduct a prefiling review of a draft siting
       application to allow Waste Management to address concerns about the proposal before the
       broader application process began. See De Kalb County Code §§ 50-51, 50-54(a)(2). The
       County Board retained Patrick Engineering, a firm that conducted the prefiling review of
       Waste Management’s application from July to November 2009 and made certain
       recommendations regarding the facility’s design, location, and proposed operation to protect
       the public health, safety, and welfare. See 415 ILCS 5/39.2(a)(ii) (West 2010).
¶ 17       Following the prefiling review, the facility operator submits a formal application with the
       applicable fees. Waste Management filed its 7,000-page application on November 30, 2009.
       An application and all related documents are made available for public inspection (De Kalb
       County Code § 50-54(b), (c), (d)), and any person may file a written comment with the
       County Board concerning the appropriateness of the proposed site for its intended purpose
       (De Kalb County Code § 50-55(a)).

                                                 -5-
¶ 18       The Ordinance establishes a Pollution Control Facility Committee (Committee), which
       consists of 7 of the County Board’s 24 members, and the Committee elects a hearing officer.
       De Kalb County Code § 50-53. The Committee reviews the facility operator’s application
       by examining the application, considering the written comments from the public, and
       convening the public hearing on the application. 415 ILCS 5/39.2(c), (d) (West 2010);
       De Kalb County Code §§ 50-55, 50-56. The Ordinance provides that, during the public
       hearing, the Committee shall “receive testimony *** from the applicant and witnesses the
       applicant may call, any county witnesses, and other witnesses or objectors” and shall
       recommend approval only if the proposed facility meets the criteria set forth in section
       39.2(a) of the Act. De Kalb County Code § 50-56(d).
¶ 19       In this case, the Committee conducted a public hearing over six days from March 1,
       2010, to March 11, 2010. Following the hearing, the Committee recommended approval of
       the application. On May 10, 2010, by a 16 to 8 vote, the County Board granted Waste
       Management’s application for landfill expansion subject to the conditions in the county’s
       resolution No. 2010-31.
¶ 20       On June 11, 2010, STMD timely filed a petition asking the PCB to review the County
       Board’s decision to grant Waste Management siting approval. See 415 ILCS 5/40.1(b) (West
       2010). On March 17, 2011, the PCB issued its final decision, concluding that the County
       Board’s proceedings were not fundamentally unfair under the Act.
¶ 21       STMD sought reconsideration of the PCB’s order on April 20, 2011, and the PCB denied
       the motion on May 19, 2011. STMD timely filed its petition for administrative review in this
       court on June 16, 2011. We address the details of the County Board’s prefiling review and
       public hearing and the PCB’s decision in the context of the issues raised by STMD on
       appeal.

¶ 22                                       II. ANALYSIS
¶ 23       STMD appeals the PCB’s decision to affirm the County Board’s siting approval of the
       landfill expansion. STMD argues that the County Board’s siting approval proceedings were
       fundamentally unfair because (1) the County Board’s procedural rules barred the general
       public from participating in the hearing; (2) Waste Management engaged in improper ex
       parte communication by taking certain County Board members on tours of Waste
       Management’s Prairie View Landfill; and (3) the County Board prejudged Waste
       Management’s application and approved it without a fair and impartial review.
¶ 24       We note that, when STMD petitioned the PCB to review the County Board’s decision
       to grant Waste Management siting approval, STMD raised certain issues that it does not raise
       on appeal. Specifically, STMD argued to the PCB that (1) the siting proceeding was
       fundamentally unfair for reasons other than the prefiling tours and the Ordinance’s restriction
       on participation at the hearing, (2) the decision was contrary to the manifest weight of the
       evidence with respect to certain siting criteria in section 39.2(a) of the Act (415 ILCS 5/39.2
       (West 2010)), and (3) some of the conditions placed on the County Board’s approval were
       improper. On appeal, STMD argues only that (1) the Ordinance caused the hearing to be
       fundamentally unfair; (2) the prefiling tours were improper ex parte communications; and

                                                -6-
       (3) the tours and financial consideration of the proposed jail expansion caused the County
       Board to prejudge the application in Waste Management’s favor. We consider STMD’s
       remaining arguments forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (“Points not
       argued are waived ***.”).
¶ 25        In determining whether the proceedings were fundamentally fair, we note the appropriate
       standard of review. An administrative agency’s determination of facts will not be disturbed
       unless it is contrary to the manifest weight of the evidence. Fox Moraine, 2011 IL App (2d)
100017, ¶ 59. When an agency decision presents a mixed question of law and fact, the
       agency decision will be reversed only if it is clearly erroneous. The “clearly erroneous”
       standard lies between the deferential manifest-weight-of-the-evidence standard and the de
       novo standard. Fox Moraine, 2011 IL App (2d) 100017, ¶ 59. We apply the “clearly
       erroneous” standard to decisions on mixed questions to provide some deference to an
       agency’s experience and expertise in dealing with its particular subject matter. Whether
       siting proceedings were fundamentally fair is a mixed question of law and fact, and thus we
       apply the “clearly erroneous” standard. Fox Moraine, 2011 IL App (2d) 100017, ¶ 59 (citing
       Peoria Disposal Co. v. Illinois Pollution Control Board, 385 Ill. App. 3d 781, 796 (2008)).
¶ 26        When we review an administrative decision, we exercise special statutory jurisdiction
       and thus our review is limited by the Act, which allows us to review the PCB’s decision
       rather than the siting authority’s decision. Fox Moraine, 2011 IL App (2d) 100017, ¶ 15
       (citing Town & Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103,
       122 (2007)). We have jurisdiction pursuant to Illinois Supreme Court Rule 335 (eff. Feb. 1,
       1994), section 3-104 of the Code of Civil Procedure (735 ILCS 5/3-104 (West 2010)), and
       section 41(a) of the Act (415 ILCS 5/41(a) (West 2010)).
¶ 27        “A siting authority’s role in the siting-approval process is both quasi-legislative and
       quasi-adjudicative.” Fox Moraine, 2011 IL App (2d) 100017, ¶ 60. “Recognizing this dual
       role, courts have interpreted the applicant’s right to fundamental fairness as incorporating
       minimal standards of procedural due process, including the opportunity to be heard, the right
       to cross-examine adverse witnesses, and impartial rulings on the evidence.” Fox Moraine,
       2011 IL App (2d) 100017, ¶ 60. “The members of a siting authority are presumed to have
       made their decisions in a fair and objective manner.” Fox Moraine, 2011 IL App (2d)
100017, ¶ 60. “This presumption is not overcome merely because a decision-maker has
       previously taken a public position or expressed strong views on a related issue.” Fox
       Moraine, 2011 IL App (2d) 100017, ¶ 60; see 415 ILCS 5/39.2(d) (West 2010). “To show
       bias or prejudice in a siting proceeding, the petitioner must show that a disinterested observer
       might conclude that the siting authority, or its members, had prejudged the facts or law of
       the case.” Fox Moraine, 2011 IL App (2d) 100017, ¶ 60. “[I]ssues of bias or prejudice on the
       part of the siting authority are generally considered forfeited unless they are raised promptly
       in the original siting proceeding, because it would be improper to allow the petitioner to
       knowingly withhold such a claim and to raise it after obtaining an unfavorable ruling.” Fox
       Moraine, 2011 IL App (2d) 100017, ¶ 60.




                                                 -7-
¶ 28                                  A. Ordinance and Articles
¶ 29        STMD challenges certain sections of the County Board’s “Articles of Rules and
       Procedures of the Pollution Control Facility Committee” (Articles), which were implemented
       to govern the Committee’s application and hearing process. STMD argues that section 5 of
       Article III rendered the public hearing fundamentally unfair by discouraging and limiting
       public participation. Section 5 provides as follows:
                “For purposes of the hearing, a ‘participant’ may only be one of the following: an
            owner of property subject to notification under section 50-54(a)(3) of the ordinance; an
            attorney representing said property owners; or an official or an attorney representing a
            township or a municipality located within one and one half miles of the proposed facility.
            All other parties will be limited to public comment during the public comment time of
            the public hearing or to written comment through the written comment period.”
¶ 30        The persons subject to notification under section 50-54(a)(3) of the Ordinance include
       owners of property (1) “within the subject area not solely owned by the applicant,” (2)
       adjoining the subject property, (3) that would be adjoining but for public right-of-ways and
       other easements that do not extend more than 400 feet from the subject property line, and (4)
       adjoining those properties above. De Kalb County Code § 50-54(a)(3).
¶ 31        Section 6, which governs the submission of evidence at the hearing, requires participants
       to file copies of exhibits five days before the hearing and members of the public who speak
       during the public comment time to provide copies of exhibits “prior to the time designated
       for the public to speak.” Section 6(F) provides that “[a]ll parties wishing to testify or cross-
       examine must submit written notification of said intent to the County Clerk at least seven (7)
       days before the first date of the hearing. If the hearing should extend beyond one session, no
       additional parties shall be allowed to testify or cross-examine.” Despite these restrictions,
       section 6(G) allows some flexibility, by providing that “[i]n order to insure fundamental
       fairness, compliance with the Act, allow for unforeseeable circumstances, and to protect the
       public interest, the Committee, by majority vote of members present and voting, may waive
       any requirements of this section.”
¶ 32        The County Board scheduled the Committee’s public hearing for March 2010 and
       retained John McCarthy, an attorney with experience in conducting siting hearings, to serve
       as hearing officer. STMD does not contest the adequacy of service of the application or
       notice of the public hearing.
¶ 33        The County Board held the public hearing over six days from March 1, 2010, to March
       11, 2010. The Ordinance and the Articles define the class of “participants” allowed to cross-
       examine witnesses, and those participants ordinarily must comply with preregistration
       requirements. However, McCarthy allowed all persons attending the hearing the opportunity
       to participate and to ask questions of witnesses, as well as to present public comment. The
       February 26, 2010, issue of the County Chronicle, a newspaper of general circulation in
       De Kalb County, contained an article with the headline, “Landfill Hearing Officer Will Be
       Accommodating” and stated McCarthy’s intent to relax the participation requirements.
¶ 34        McCarthy began the hearing with a short statement concerning the requirements of
       section 39.2 of the Act. McCarthy introduced the members of the Committee and had

                                                 -8-
       counsel for Waste Management and counsel for the County Board introduce themselves.
       STMD was not represented by counsel, but McCarthy acknowledged two members of
       STMD, Dan Kenney and Mac McIntyre, who were present. Kenney immediately moved on
       behalf of STMD to “disqualify the County Board, to terminate [the] proceeding, and to deny
       the siting application.” Kenney argued, inter alia, that the Articles unfairly limited the role
       of “participants” and that McCarthy had not cured the error “because we can never know
       how many people will fail to appear today because they believed they would not be allowed
       to participate.” McCarthy heard arguments from counsel for Waste Management and for the
       County Board, and McCarthy denied STMD’s motion.
¶ 35        During the six days of proceedings, Waste Management presented the testimony of eight
       witnesses on the various siting criteria. See 415 ILCS 5/39.2(a) (West 2010). Five
       individuals asked to participate in the hearing and cross-examined each of Waste
       Management’s witnesses. McCarthy explicitly invited the public to ask questions and
       provide oral public comment during the hearing and advised the public that any person could
       file a written comment. Twenty individuals provided oral public comment, and all written
       comments were entered into the record. Although STMD was not represented by counsel,
       several members spoke at the hearing. STMD presented Dr. Aubrey Serewicz as a witness
       and cross-examined all eight witnesses presented by Waste Management.
¶ 36        At the close of the hearing, McCarthy directed the participants to file briefs by April 2,
       2010. Briefs were filed by Waste Management on April 2, 2010, and by STMD on April 5,
       2010, and April 7, 2010. McCarthy set a 30-day public comment period, which expired on
       April 12, 2010. From February 5, 2010, to April 12, 2010, the County Board received 78
       separate communications that it included in the record as public comments. The County
       Board also recorded as a public comment an April 27, 2010, letter from a County Board
       member. The overwhelming majority of the public comments were opposed to the landfill
       and the quasi-adjudicatory siting process in general.
¶ 37        The Committee met to the discuss the application several times from April 12, 2010, to
       April 27, 2010, after which the Committee recommended siting approval subject to
       conditions specified in the De Kalb County staff report.
¶ 38        Based on this uncontested evidence of what occurred at the County Board’s public
       hearing, the PCB concluded that STMD had failed to demonstrate that the procedures set
       forth in the Ordinance and the Articles caused the proceedings to be fundamentally unfair or
       reflected any intent to discourage public participation. The PCB found that STMD had failed
       to prove any prejudice from the mere existence of the Ordinance and the Articles or that
       these procedures were fundamentally unfair on their face.
¶ 39        Specifically, the PCB found that the County Board enacted the procedures two years
       before Waste Management applied for siting approval and that no one objected to the
       procedures before the March 2010 public hearing. The PCB pointed out that the Ordinance
       and the Articles included as participants more persons than the landowners entitled to notice
       under section 39.2 of the Act and that STMD presented no evidence that any person failed
       to participate at the hearing because he or she was not included in the class of participants.
       The PCB rejected STMD’s “bald speculation that the County’s adopted procedures may have


                                                -9-
       chilled or dampened participation by the public.” Moreover, the PCB observed that
       McCarthy waived the procedures, allowing any member of the public to ask questions;
       present witnesses, testimony, and exhibits; and comment on the proposed expansion. Finally,
       the PCB determined that McCarthy actually enhanced the public’s right to comment by
       setting the filing deadlines so that the public could respond to the closing statements made
       by Waste Management and the participants.
¶ 40        We conclude that the PCB’s determination was not clearly erroneous. We reject STMD’s
       argument that the public hearing was fundamentally unfair because the Ordinance and the
       Articles too narrowly define the class of persons allowed to act as “participants,” i.e., parties
       to the proceedings who have the right to present evidence and cross-examine witnesses at the
       public hearing.
¶ 41        First, giving the language of the Act its plain and commonly understood meaning
       (Scadron v. City of Des Plaines, 153 Ill. 2d 164, 185 (1992)), we conclude that the Act does
       not provide the general public the right to act as “participants” in local siting proceedings.
       The Act affords specific persons and entities particular rights in relation to the local siting
       process, but does not give the general public the right to appear and to participate.
¶ 42        For example, section 39.2(b) provides that certain property owners, defined by their
       proximity to the facility, be served with written notice of the intent to apply for siting
       approval. 415 ILCS 5/39.2(b) (West 2010) (the applicant shall serve written notice “on the
       owners of all property within the subject area not solely owned by the applicant, and on the
       owners of all property within 250 feet in each direction of the lot line of the subject property,
       said owners being such persons or entities which appear from the authentic tax records of the
       County in which such facility is to be located; provided, that the number of all feet occupied
       by all public roads, streets, alleys and other public ways shall be excluded in computing the
       250 feet requirement; provided further, that in no event shall this requirement exceed 400
       feet, including public streets, alleys and other public ways”). Furthermore, section 39.2(d)
       authorizes the members or representatives of certain municipal governing authorities and
       county boards to appear and participate at the public hearing. 415 ILCS 5/39.2(d) (West
       2010) (“Members or representatives of the governing authority of a municipality contiguous
       to the proposed site or contiguous to the municipality in which the proposed site is to be
       located and, if the proposed site is located in a municipality, members or representatives of
       the county board of a county in which the proposed site is to be located may appear at and
       participate in public hearings held pursuant to this Section.”). The Act does not grant the
       right to “participate” in public hearings or confer adjudicative due process rights to any
       person other than the applicant and those local government members or representatives
       mentioned in section 39.2(d).
¶ 43        STMD cites no authority for the proposition that the Act’s fundamental fairness
       guarantee affords all members of the general public the right to appear as a party and fully
       participate, including presenting evidence and cross-examining the applicant’s witnesses at
       the public hearing. To the extent that the general public is granted rights under the Act, those
       rights are limited to (1) public inspection of the application and related documents and
       materials on file and (2) public comment concerning the appropriateness of the proposed site
       for its intended purpose. 415 ILCS 5/39.2(c) (West 2010). If the General Assembly had

                                                 -10-
       intended to give the general public the right to act as full “participants” in the siting approval
       process, it could have mentioned the general public in section 39.2(d).
¶ 44       In any event, the Articles allow for the general public to participate in a way the Act does
       not prescribe. Section 7(D) of Article III provides that, during the hearing, “[o]ther persons
       shall be allowed to submit questions to the hearing officer, who shall exercise discretion in
       the manner in which such questions are to be posed to witnesses.” Thus, section 7(D) of
       Article III confers the very right that STMD argues the public was denied, because it gives
       the hearing officer discretion to cross-examine witnesses with written questions submitted
       by members of the public who otherwise would not be afforded the right to participate under
       the Act.
¶ 45       Second, the Ordinance and the Articles define “participants” more broadly than the class
       entitled to notice of the public hearing under the Act. The persons subject to notification
       under section 50-54(a)(3) of the Ordinance include owners of property (1) “within the subject
       area not solely owned by the applicant,” (2) adjoining the subject property, (3) that would be
       adjoining but for public right-of-ways and other easements that do not extend more than 400
       feet from the subject property line, and (4) adjoining those properties above. De Kalb County
       Code § 50-54(a)(3). In contrast, section 39.2(b) provides for prefiling notice of a request for
       site approval only to owners of property within 400 feet of the site, and not to owners of
       adjoining properties. 415 ILCS 5/39.2(b) (West 2010). Thus, the class of persons entitled to
       notice under the Articles is actually broader than the class entitled to notice under section
       39.2(b). By broadening the class of participants, the Articles confer greater adjudicative due
       process rights than the Act requires.
¶ 46       Third, the hearing officer relaxed the participation limitations in the Ordinance and the
       Articles to allow all persons, including members of STMD, to fully participate in the hearing.
       About one week before the proceedings began, the Committee waived all cross-examination
       limitations set forth in the Articles. Thus, the County Board gave STMD and other members
       of the general public ample notice of the opportunity to cross-examine Waste Management’s
       witnesses. The Act requires the PCB to “include in its consideration *** the fundamental
       fairness of the procedures used by the [siting authority] in reaching its decision,” which
       suggests that the actual procedures followed, including the waiver of participation
       restrictions, may be considered. (Emphasis added.) 415 ILCS 5/40.1(a) (West 2010).
¶ 47       Acknowledging that the Committee allowed it to participate fully in the proceedings,
       STMD concedes that it suffered no prejudice to its own interests. Moreover, STMD did not
       present to the PCB any evidence that the Committee’s Articles prevented any person who
       wished to participate in the siting proceedings from doing so. The PCB did not clearly err in
       rejecting STMD’s speculation that section 5 of Article III, on its face, chilled participation
       by other individuals. STMD failed to meet its burden of establishing that the proceedings
       actually were unfair. See Fox Moraine, 2011 IL App (2d) 100017, ¶ 15.

¶ 48                         B. Tours of the Prairie View Landfill
¶ 49       In March 2009, around the time the host agreement was finalized, Waste Management
       offered the County Board tours of the Prairie View Landfill so the members could familiarize

                                                 -11-
       themselves with a facility that was comparable to the proposed expansion in size, daily
       volume, and certain design elements. STMD argues that, by leading the tours, Waste
       Management engaged in improper ex parte communication during the review of the siting
       application. The PCB made the following factual findings regarding the tours.
¶ 50        Waste Management hosted six tours of the Prairie View Landfill from July 18, 2009, to
       November 21, 2009. Fifteen of the twenty-four County Board members toured the facility,
       but no member of the public was invited to attend. The tours were facilitated by Dan
       Hoekstra, a Waste Management employee, and Lee Addleman, a consultant who had recently
       retired from an executive position at Waste Management. Hoekstra and Addleman made
       narrative comments and answered questions during the tours. Six tours were scheduled rather
       than one to accommodate the schedules of the County Board members who eventually toured
       the Prairie View Landfill.
¶ 51        With the exception of one County Board member who drove himself and was reimbursed
       for his mileage, Waste Management transported the participants to the Prairie View Landfill.
       The tours started in the “scale house” where trucks are received. The participants saw how
       the trucks are logged in, weighed, and video recorded. The tours proceeded to an active area
       where the participants saw the day-to-day operations, including the construction of a cell.
       Waste Management provided the participants with a lunch of Jimmy John’s sandwiches and
       soda pop in a conference room. One attendee stated that the bus departed the County’s
       offices at 8:30 a.m. and returned at 2 p.m. or 3 p.m. Waste Management filed the formal
       siting application about one week after the last tour.
¶ 52        Based on these factual findings, the PCB held that no improper ex parte contacts
       occurred, because (1) the prohibition against ex parte communication is “not intended to be
       a ‘gag order’ on the decision-maker”; (2) the tours occurred during the host agreement
       negotiations and before Waste Management filed its application; and (3) the prefiling review
       of the draft application was authorized by the Ordinance and was of the type the PCB
       previously had found not to constitute an ex parte contact.
¶ 53        Citing the statements of several County Board members who enthusiastically described
       the tours as educational and helpful for understanding how a complex landfill operates,
       STMD argues that the tours were prejudicial in that Waste Management gained valuable
       “one-on-one time with the decision makers” and “there is no way of knowing what
       information was discussed on the tours.” Respondents correctly point out that STMD
       misstates the law in that (1) the tours, like other prefiling contacts, do not qualify as improper
       ex parte communication, because they occurred before Waste Management filed its
       application and (2) prefiling contacts alone do not require reversal but are merely relevant
       to show prejudgment.
¶ 54        Because members of siting authorities are not judges, but locally elected officials, courts
       have recognized that the nature of the siting approval proceedings renders ex parte
       communication between the public and the decision-makers inevitable. Fox Moraine, 2011
IL App (2d) 100017, ¶ 61. “Naturally, constituents will relay their concerns to these officials,
       unaware that the officials will be acting in an adjudicatory role and that such ex parte
       communication is improper. [Citation.] A reviewing court will not reverse a decision because


                                                 -12-
       members of the siting authority have received improper ex parte communications unless
       there is a showing that the petitioner suffered prejudice as a result of those communications.”
       Fox Moraine, 2011 IL App (2d) 100017, ¶ 61. If the applicant is provided with a full and
       complete opportunity to present evidence in support of its application, mere expressions of
       public sentiment are not sufficient for a showing of prejudice, and the existence of strong
       public opposition does not render the proceedings fundamentally unfair. Fox Moraine, 2011
IL App (2d) 100017, ¶ 61.
¶ 55       In this case, STMD does not object to Waste Management’s contacts with the County
       Board during the review of the siting application. Instead, STMD challenges contacts
       occurring before Waste Management filed its application. Until Waste Management filed its
       application, members of the County Board were legislators, rather than adjudicators, and
       there were no “parties” to a “proceeding” entitled to notice and participation. The County
       Board assumed its adjudicative role only after Waste Management initiated the siting
       proceedings by filing the application. See Waste Management, 175 Ill. App. 3d at 1043. By
       definition, there can be no ex parte communications until a siting application has been filed.
       Thus, the guided tours of the Prairie View Landfill do not qualify as ex parte
       communications. That said, prefiling contacts are not irrelevant to a claim of fundamental
       unfairness.
¶ 56       In Land & Lakes, the appellate court considered the impact of prefiling contacts on the
       fairness of a siting hearing. The court determined that certain prefiling contacts did not
       demonstrate that the siting authority had prejudged the application, and therefore the court
       rejected the argument that the siting authority had “forfeited its neutrality.” Land & Lakes,
319 Ill. App. 3d at 50. While prefiling contacts are not ex parte communications, they might
       support a claim of fundamental unfairness if they are evidence of prejudgment. An objector
       demonstrates prejudice from an ex parte communication by establishing that the contact
       hindered the preparation of its case against the proposal. Southwest Energy Corp. v. Pollution
       Control Board, 275 Ill. App. 3d 84, 93 (1995). In contrast, an objector accusing the siting
       authority of prejudgment must identify specific evidence showing that members of the siting
       authority were actually biased. Residents Against a Polluted Environment v. Pollution
       Control Board, 293 Ill. App. 3d 219, 225-26 (1997). To establish fundamental unfairness in
       this case, STMD has the burden of showing specific evidence that the County Board was
       actually biased. For the following reasons, we agree with respondents that the challenged
       prefiling contacts do not show prejudgment of the application.

¶ 57                                    C. Prejudgment
¶ 58       STMD alleges that the hearing was fundamentally unfair because the County Board failed
       to base its approval on the evidence presented during the hearing and instead prejudged
       Waste Management’s application in light of political and financial considerations.
       Specifically, STMD argues that Waste Management’s two “mini-hearing presentations”
       during the host agreement negotiations in February 2009 and the private tours of the Prairie
       View Landfill from July through November 2009 had the cumulative effect of convincing
       the County Board to approve the application before Waste Management presented its


                                                -13-
       evidence at the hearing in March 2010.
¶ 59        In the review proceedings before the PCB, County Board members testified that they
       voted solely on the basis of the evidence and arguments concerning the criteria of section
       39.2(a) of the Act as presented during the siting hearing. The members repeatedly stated on
       the record that their decision was not based on prefiling contacts but only on the evidence.
       The PCB found “no credible evidence” that the members who voted for siting approval
       prejudged the application or were biased in Waste Management’s favor. The PCB found that
       “[a]ny inferences that potentially could be drawn about possible bias or predisposition from
       various comments made at various times by County Board members are more than negated
       by their sworn testimony.”
¶ 60        STMD challenges the PCB’s finding of fact, calling the County Board members’
       testimony “self-serving” and of “dubious credibility.” However, STMD admits that
       “arguably, there was probably sufficient evidence and argument on both sides that neither
       an approval nor a denial would have been against the manifest weight of the evidence.” The
       PCB’s determination of facts will not be disturbed unless it is contrary to the manifest weight
       of the evidence. Fox Moraine, 2011 IL App (2d) 100017, ¶ 59. In this case, the PCB’s
       credibility determinations are not against the manifest weight of the evidence, because the
       opposite conclusion is not clearly evident. See Cinkus v. Village of Stickney Municipal
       Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).
¶ 61        STMD further argues that the County Board, “months before the public hearing on the
       siting application, committed to fund its desperately needed jail expansion with [landfill
       host] revenues,” which proves prejudgment. STMD characterizes the landfill expansion and
       jail renovation as “connected projects, proceeding on tandem timelines, with the jail
       expansion driving the outcome of the siting proceeding.” STMD misrepresents the County
       Board’s actions. In fall 2009, the County Board passed a resolution expressing the need for
       the jail expansion. At the time, the County was spending $600,000 per year to house its
       inmates in other counties. The resolution authorized, but did not require, the county to issue
       bonds for the purpose of funding the jail expansion. The County Board passed an ordinance
       stating that, if the bonds were issued, they could be repaid from one of several potential
       revenue sources, including sales tax receipts, United States bond subsidy payments, and
       “host community agreement fees to be paid to the County with respect to the De Kalb County
       Landfill currently operated by Waste Management.” County Board members testified that
       alternate means of funding the jail expansion included issuing general obligation bonds
       funded by a tax increase, raising revenue through a referendum, and “a mixture perhaps of
       sales taxes from the County farm property which was currently anticipated to go toward the
       courthouse expansion *** plus a referendum.” County Board members also discussed
       authorizing the opening of a casino, which would represent a “significant source of revenue.”
       Otherwise, if no new revenue were obtained to pay for the jail expansion, the county would
       continue to pay other counties to receive jail inmates.
¶ 62        Based upon the findings of fact made by the PCB, which were not against the manifest
       weight of the evidence, we conclude that the PCB did not clearly err in holding that the
       County Board did not prejudge the application. We agree with the County Board’s argument
       on appeal that the landfill expansion’s financial benefit and the county’s need for revenue

                                                -14-
       to pay for a larger jail are not adjudicative facts and, therefore, any County Board member’s
       consideration of the financial impact is not relevant to siting approval. Adjudicative facts are
       “whether the particular landfill, or expansion, for which the permit is sought meets the
       specific criteria set out in section 39.2 of the Act.” E&E Hauling, Inc. v. Pollution Control
       Board, 116 Ill. App. 3d 586, 598 (1983). Local siting authorities may consider such
       economic benefit if they find that the statutory criteria have been met. Fairview Area Citizens
       Taskforce v. Pollution Control Board, 198 Ill. App. 3d 541, 546-47 (1990), abrogated on
       other grounds by Town & Country Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill.
2d 103, 116-17 (2007) (statements by members of siting authority that the landfill would
       provide economic benefit to community do not indicate prejudgment of adjudicative facts).
       Revenue or other financial considerations are irrelevant to a prejudgment inquiry because
       neither the local siting authority nor its members will realize and enjoy the additional
       potential revenue or pecuniary benefit. It is the community at large that stands to gain or lose
       from the local siting authority approving or disapproving the site. Woodsmoke Resorts, Inc.
       v. City of Marseilles, 174 Ill. App. 3d 906, 909 (1988).
¶ 63       County boards and other governmental agencies routinely make decisions that affect their
       communities’ revenues. They are public service bodies that must be deemed to have made
       decisions for the welfare of the governmental units and their constituents. Their members are
       subject to public disapproval, as elected members can be turned out of office and appointed
       members replaced. E&E Hauling, Inc. v. Pollution Control Board, 107 Ill. 2d 33, 42 (1985).
¶ 64       STMD accuses certain County Board members of making statements to the effect that
       the financial implications of the jail deficiency and the proposed host revenues from landfill
       expansion made siting approval a “done deal.” Respondents dispute whether some of these
       statements were ever made. In any event, publicly expressing an opinion on an issue related
       to a site review proceeding shall not preclude a member of the siting authority from taking
       part in the proceeding and voting on the issue. 415 ILCS 5/39.2(d) (West 2010). Public
       statements of county board members regarding landfills and their effects on the community
       do not prove prejudgment of the adjudicative facts. Waste Management, 175 Ill. App. 3d at
       1040; see also Peoria Disposal Co., 385 Ill. App. 3d at 798 (membership in organization
       opposed to landfill does not indicate prejudgment). The statements that STMD challenges
       do not support a prejudgment claim, because they concern the financial health of the County
       and the expected financial impact of granting or denying siting approval, not the adjudicative
       facts in section 39.2(a) of the Act. We conclude that STMD has failed to sustain its burden
       of showing that the County Board prejudged Waste Management’s application.

¶ 65                                   D. Harmless Error
¶ 66      Finally, STMD contends that the fundamental unfairness of the County Board’s public
       hearing was not harmless error. As we conclude that no error occurred, we need not address
       STMD’s harmless error argument.

¶ 67                                III. CONCLUSION
¶ 68      For the reasons stated, we affirm the PCB’s decision to affirm the County Board’s

                                                -15-
       approval of Waste Management’s landfill siting application in De Kalb County.

¶ 69      Affirmed.




                                            -16-